FILED
                             NOT FOR PUBLICATION                            DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDUARDO ANTONIO MATA-                            No. 14-70393
MENDOZA,
                                                 Agency No. A074-374-815
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Eduardo Antonio Mata-Mendoza, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s order denying his motion to

reopen proceedings conducted in absentia. Our jurisdiction is governed by 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Mata-Mendoza’s motion

to reopen as untimely where it was filed fifteen years after his deportation order

became final, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1), and Mata-Mendoza failed to

show the due diligence necessary for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling of the filing deadline is available to a

petitioner who establishes that he was prevented from filing because of deception,

fraud or error, and acted with due diligence in discovering such circumstances).

      Mata-Mendoza’s contentions that the agency did not state the relevant

factors or apply the correct legal standard in evaluating his motion to reopen is not

supported by the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010).

      To the extent Mata-Mendoza now claims notice of his hearing was not

proper, we lack jurisdiction to consider this unexhausted contention. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).




                                           2                                   14-70393
      We lack jurisdiction to review the agency’s decision declining to exercise its

sua sponte authority to reopen. Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      In light of our disposition, we need not reach Mata-Mendoza’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    14-70393